Citation Nr: 1827805	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-27 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent disabling for service-connected posttraumatic stress disorder (PTSD) with alcohol dependence prior to June 1, 2017.

2.  Entitlement to an increased rating in excess of 50 percent disabling for service-connected PTSD with alcohol dependence as of June 1, 2017.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from January 1985 to January 2005.  He was awarded the Bronze Star Medal with "Valor" Device for heroism while serving in support of Operation Iraqi Freedom and his unit received the Presidential Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which increased the Veteran's rating for service-connected PTSD with alcohol dependence to 50 percent disabling.  The Board finds that this was only a partial grant of the benefits of sought on appeal, and thus, the claim for an increased rating for service-connected PTSD remains pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2015 rating decision, the RO granted an increased evaluation of 70 percent disabling for service-connected PTSD with alcohol dependence effective February 1, 2005, and additionally granted service connection for residuals of traumatic brain injury (TBI) effective June 6, 2013.  The Board notes that the RO initially contemplated the Veteran's TBI disability as part of the assigned 70 percent disability rating for service-connected PTSD, however, within a December 2017 rating decision, the RO assigned a separate evaluation for service-connected residuals of a TBI at 70 percent disabling, effective June 1, 2017, and assigned a separate evaluation for service-connected PTSD at 50 percent disabling, effective June 1, 2017.  The Veteran has not yet appealed the assigned rating for service-connected TBI, and the claim is not currently before the Board.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, a veteran must then specifically appeal each bifurcated issue).  Therefore, the issue of entitlement to an increased rating for service-connected PTSD is as characterized on the title page.

The appeal was previously before the Board in March 2017, where the Board assumed jurisdiction over an inferred claim for entitlement to a TIDU, which was considered part and parcel of the claim for an increased rating for service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claims for a VA examination to determine the current severity of service-connected PTSD with alcohol dependence and for adjudication of the claim for entitlement to a TDIU by the RO in the first instance.  See Green v. Derwinski, 1 Vet. App. 121   (1991); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the March 2017 Board remand directives and the Board may proceed with a decision on the appeal at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the rating period prior to June 1, 2017, post-traumatic stress disorder with alcohol dependence most nearly approximates symptoms resulting in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.

2.  For the rating period from June 1, 2017, post-traumatic stress disorder with alcohol dependence most nearly approximates symptoms resulting in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.

3.  For the rating period as of January 1, 2013, the Veteran has been unable to secure or follow gainful employment due to service-connected disabilities.




CONCLUSION OF LAW

1.  Prior to June 1, 2017, the criteria for an increased rating in excess of 70 percent disabling for service-connected PTSD with alcohol dependence have not been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving all benefit of the doubt in the Veteran's favor, as of June 1, 2017, the criteria for an increased rating of 70 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2017).

3.  Resolving all benefit of the doubt in the Veteran's favor, as of January 1, 2013, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.




VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a November 2009 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements in reference to the claim of entitlement to service-connection for PTSD.  The Board notes that the Veteran has appealed the initial assigned rating for service-connected PTSD, and therefore, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  However, the RO also issued additional notice in November 2009 that complied with VCAA notice requirements as to the Veteran's claim for an increased evaluation.  Additionally, the RO issued a preadjudicatory VCAA notice letter for entitlement to a TDIU in March 2017.  Therefore, the Board finds that VA has satisfied its duties to notify the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes lay statements, military personnel records, service treatment records, private treatment records, VA treatment records, and VA examinations.  The Veteran was afforded VA examinations or VA authorized examinations in May 2009, December 2009, August 2015, and June 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any benefit of the doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
 § 4.3 (2017).

The Veteran has challenged the initial rating assigned for service-connected PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms related to service-connected PTSD have not changed in severity over the course of the appeal, and that the currently assigned staged rating is not appropriate for the evaluation of the Veteran's service-connected PTSD with alcohol dependence, as discussed below.

The Veteran has been assigned disability ratings for PTSD with alcohol dependence under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130 (2017).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV). See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.   

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 261- 62.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating in Excess of 70 Percent  for Service-Connected PTSD prior to June 1, 2017

The Veteran generally contends within a February 2018 appellate brief that an increased rating for service-connected PTSD with alcohol dependence is warranted.  

As a preliminary matter, as discussed above, the Veteran has been assigned a 70 percent disability rating for service-connected PTSD prior to June 1, 2017, in which a service-connected TBI disability was contemplated within the assigned 70 percent rating.  Service connection for residuals of a TBI was granted effective June 6, 2013.  Thus, the rating evaluation for service-connected PTSD will contemplate all symptomology to include any psychiatric symptoms stemming from service-connected residuals of a TBI for the time period from June 6, 2013 to June 1, 2017.

After a review of all the evidence, lay and medical, for the entire rating period, the Veteran's psychiatric symptoms and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, to warrant no more than a 70 percent rating for the period prior to June 1, 2017.

In a January 2009 VA Form 21-4142, the Veteran stated that he currently experiences sleep difficulty because he would see the injury of the reporter who was with his convoy in June 2003, while stationed in Iraq, who later died from his injuries.  He also indicated he still sees the faces of three Iraqi civilians that also lost their lives while he was in charge of the convoy.  

A private treatment record dated in January 2008 shows the Veteran sought treatment for sleep difficulties.  In September 2009, the Veteran reported to the same physician that he still was not sleeping properly and would be awakened by visions of the reporter that got killed while he was on tour in Iraq.  He stated that he was depressed and had thought about killing himself but has no plans and presently has no suicidal ideations.  He attempted to distance himself from his family because they always think there is something wrong with him and he does not want to be bothered with them.  He reported hypersomnolence in the daytime but this was a result of not being able to sleep.  

A May 2009 VA examination shows that the Veteran reported constant symptoms of anger, irritability, difficulty sleeping, hypervigilance, suspiciousness, stress, violence, suicidal thoughts, poor focus and social isolation, all of which started in 2003.  He indicated that his symptoms affect his total daily functioning which resulted in significant marital and family stress.  He also had problems with work where he had been talked to by his supervisor about being verbally aggressive towards others, and indicated he often chose to take off work because of problems with anger and irritability.  The Veteran also reported persistent feelings as if his traumatic events were recurring and avoids stimuli associated with the experienced trauma by staying alone.  He had persistent feelings of detachment or estrangement from others, such as detachment with family members he used to feel close to, and indicated that he does not experience joy and happiness.  The Veteran had irritability or outbursts of anger which he described as occurring on a regular basis, to include anger at seemingly insignificant things.  He reported taking Zoloft since 2008.

Upon examination and interview, the May 2009 VA examiner remarked that the Veteran's quality of life had significantly deteriorated with regard to his recreational, social, family and work relationships, as the Veteran's marriage was strained, his daughter is scared of him his other daughter avoids returning home from college, and he has interpersonal problems on the job, with no interest in previously pleasurable activities.  The Veteran did not have difficulty performing activities of daily living.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functional satisfactorily with routine behavior, self-care and normal conversation.  His opinion was based on the Veteran's symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The VA examiner assigned the Veteran a GAF score of 45.

During a December 2009 VA examination, the Veteran that he attended individual therapy bi-monthly and took Pamelor, Celexa and Xanax for his dreams and anxiety.  He reported that in the past he would wake up choking his wife or attacking his family, however, he indicated that he was no longer acting in his dreams but that the relationship with his children has not been repaired since.  He was currently employed doing maintenance work and ROTC and was in the process of resigning because he was written-up several times and was on probation for his poor interpersonal skills.  He reported continuous symptoms of fatigue, flashbacks, isolation, hopelessness and paranoia.  Since he developed his mental condition, the Veteran had problems maintaining employment and had major social function changes, such as his very poor relationship with his children.  Upon mental status examination, the Veteran's appearance, hygiene and behavior were appropriate with memory and orientation within normal limits.  The Veteran did not have delusions, hallucinations, obsessional rituals, suicidal ideations or homicidal ideations, with memory within normal limits.  Upon review of the Veteran's record and examination of the Veteran, the December 2009 VA examiner indicated that the Veteran occasionally had some interference in performing activities of daily living because of his poor interpersonal skills, and had difficulty establishing and maintaining effective work and social relationships because of his paranoia and inability to appropriately express himself.  The VA examiner stated that the prognosis for the Veteran's psychiatric condition was poor and assigned a GAF score of 45.

Private psychotherapy records from May 2009 to December 2009 show the Veteran had recurring individual therapy sessions and was taking Pamelor, Xanax and Celexa for his psychiatric disability.  During this time period, the Veteran reported symptoms of depression, anxiety, irritability, suspicion, paranoia, disturbed sleep, difficulty staying asleep.  The Veteran was casual in appearance, and denied homicidal ideations, suicidal ideations, and hallucinations, with memory and speech within normal limits.  The private psychologist diagnosed the Veteran with PTSD in May 2009, and assigned a GAF score of 50.  

In a March 2010 letter, the Veteran's private psychologist indicated that he had been treating the Veteran since July 2009 for anger dyscontrol, depression, family problems, marital conflicts, problems with social relationships, thoughts of suicide and alcohol use.  The Veteran reported difficulty sleeping, noting that he had become physically combative with family members in his sleep.  Because he became fearful of injuring his family, he began deliberately avoiding sleep and separating himself from his family at times.  The Veteran was working on relationship difficulties, as his wife left the home for a time but then returned, with a suggestion that he and his wife receive marital therapy.  The private psychologist reported having diagnosed the Veteran with PTSD based on symptoms of detachment and emotional unresponsiveness, recurrent images, flashbacks, difficulty sleeping, hypervigilance, and severe impairment in social and occupational functioning.  

In a May 2010 notice of disagreement, the Veteran reported experiencing symptoms of hypervigilance, nightmares, isolation, paranoia, flashbacks, fatigue and the complete destruction of his relationship with family members on a daily basis.  In an October 2012 VA Form 9, the Veteran reported his difficulties in establishing and maintaining effective work and social relationships.  

VA treatment records show that the Veteran attended regularly scheduled individual therapy sessions approximately once a month since December 2011.  Since December 2011, the Veteran expressed ongoing PTSD symptoms which were causing difficulty in his marriage and at work, and took medication to control symptoms better.  The Veteran had normal speech, depressed mood, anger, flattened affect, normal thought processes, fair judgment, with occasional thoughts of suicide with no intent to act.  A December 2012 note shows that the Veteran expressed some homicidal thoughts and indicated that he stopped seeing his private therapist and stopped taking his medication.  His supervisor at work would notice when the Veteran was not doing well and would give him time off from work.  The VA psychiatrist prescribed the Veteran medication to control his symptoms.

In January 2013, VA treatment records show the Veteran stated that he experienced frequent flashbacks and indicated that the last time he felt happy was before the war.  In January 2013, the Veteran's wife completed an assessment for the Comprehensive Family Caregiver program, indicating that the Veteran's care needs are related to his PTSD and that she often has to take off from her full time job when the Veteran has an episode and needs supervision.  A May 2013 note shows the Veteran had an associate's degree and had been unemployed for approximately six months.  The Veteran reported with a flattened affect and depressed mood, and stated that he had near total reliance on his wife for assistance with all tasks, including appointments, medications and scheduling daily activities in a May 2013 speech pathology note.  

An April 2013 VA treatment note shows that the Veteran was diagnosed with mild TBI by history, with reports of irritability, easily annoyed.  

An April 2013 letter from a VA psychiatrist shows that the Veteran was currently not working because of his inability to deal with the stress on the job and anger control problems.  The VA psychiatrist also stated that he continued to have depression, problems with anger control and nightmares.

In an October 2014 VA-contracted examination, upon assessment of cognitive impairment and other residuals of TBI, the Veteran had mild memory loss, mildly impaired judgment, occasionally in appropriate social interaction, occasional disorientation, with mildly impaired visual spatial orientation.  Additionally, the examiner reported that the Veteran had one or more neurobehavioral effects of TBI that occasionally interfere with workplace interaction, social interaction or both but do not preclude them.  The examiner concluded that the Veteran had significant impairment secondary to his TBI and co-morbid PTSD disability.

In an August 2015 VA-contracted examination, the examiner indicated that it was not possible to differentiate symptoms of diagnosed PTSD and residuals of a TBI, stating that the symptoms superimpose and were co-morbid.  The examiner opined overall that the Veteran's occupational and social impairment most nearly approximated reduced reliability and productivity.  Upon interviewing the Veteran, he reported that he felt detached from his family and that he could not handle work, and had stopped working since 2007.  The examiner found that the Veteran displayed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anger, irritability, guilt and trouble concentrating.

The record shows that for the entire appeal period prior to June 1, 2017, PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood, and thus, the evidence of record has not met or more nearly approximated the criteria for a higher 100 percent rating during the rating period on appeal.  While the Veteran was noted to have an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and stopped working during the period on appeal due to his psychiatric symptoms, his service-connected PTSD did not result in both total occupational and social impairment, as indicated for a higher 100 percent rating, and his symptoms and his overall disability picture more closely approximates the criteria as described for a 70 percent rating. 

Throughout the rating period, the Veteran has been assessed with GAF scores ranging from 45 to 50.  These scores are consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning; serious symptoms or any serious impairment in social, occupational or school functioning.  DSM-IV at 46-47.

While the evidence of record shows that the Veteran had significant occupational impairment, to include anger issues and irritability while on the job, causing time away from work and leading to his eventual quitting, the Veteran still maintained a relationship with his wife and family, though strained.  VA treatment records, private treatment records and VA examinations identify social isolation, marital and family stress, judgement problems related to the Veteran's suicidal ideations, some difficulty with memory and concentration, and chronic mood symptoms to include depression and anxiety.  However, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 70 percent rating and are not of a similar severity to symptoms described for a 100 percent rating.  For these reasons, service-connected PTSD does not more nearly approximate the rating criteria for a 100 percent evaluation under Diagnostic Code 9411.

Increased Rating in Excess of 50 Percent from June 1, 2017

The Veteran has contended, in correspondence throughout the record, that his service-connected PTSD more nearly approximates an increased rating of 70 percent disabling.  

In a June 2017 VA examination, the VA psychologist opined that it was possible to differentiate the symptoms attributable to diagnosed PTSD and residuals of a TBI, as medical records did not note occupational or social impairment related to TBI but associated mild memory loss.  The VA psychologist opined that the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.  Upon interviewing the Veteran, the VA examiner reported that the Veteran had an associate's degree and indicated that he last worked four years ago performing maintenance for the Atlanta public schools for seven years but quit because of his anger issues.  The Veteran reported that he avoided sleep, crowds, war movies and fireworks and that he was often angry with his wife.  He sometimes had suicidal thoughts but had no plan of acting on them.  As for daily living, The Veteran indicated that his wife did much of the cooking and cleaning, and helped him shower as he didn't have good control over his right side.  

The June 2017 VA examiner concluded that the Veteran displayed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  The Veteran had sound relationships with his wife and adult children, and had friends with whom he had infrequent contact, and was reportedly no longer engaged in leisure activities due to amotivation.  The Veteran was considered capable of managing funds with his own best interest, and his ability to understand and follow instructions, as well as sustain concentration to perform simple tasks, was not impaired.  His ability to respond appropriately to co-workers, supervisors, or general public was considered mildly impaired and his ability to respond appropriately to changes in the work setting was considered mildly impaired.

Resolving the benefit of the doubt in the Veteran's favor, for the rating period from June 1, 2017, the Board finds that the severity of the psychiatric symptoms due to service-connected PTSD more nearly approximate the criteria for a higher 70 percent rating under Diagnostic Code 9411.  While the most recent June 2017 VA examination identified some improvement in PTSD symptoms to include in the area of social functioning, the Veteran was unemployed throughout the rating period due to PTSD, and he continued to have symptoms of depression, anxiety, and difficulty in adapting to stressful circumstances, and it is not clear whether this was a sustained improvement of symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms and occupational and social impairment due to PTSD are more consistent with a 70 percent rating.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7 (2017); see also Mauerhan, 16 Vet. App. 436.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD. See 38 C.F.R. § 4.130 (2017).  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  While the record indicates that the Veteran is no longer able to work due to PTSD symptoms, he is not shown to have total social impairment as he was shown to have a sound relationship with his immediate family in the June 2017 VA examination, and had friends with whom he has infrequent contact. 

The Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  While the Veteran had periods of time in which she was hospitalized for suicide attempts, she was not shown to be in persistent danger of hurting self or others, and the Board finds that these periods of hospitalization reflect only a temporary increase in symptomatology.  Additionally, the degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of her assessment of severe or moderate to severe PTSD, is not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD.

Entitlement to a TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a) (2017).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2017).

Pursuant to the rating decision above, the Board has assigned a 70 percent rating for service-connected PTSD from February 2, 2005, the entire rating period on appeal.  The Veteran is additionally service-connected for traumatic brain injury, rated as 70 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; lumbar strain, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; right hip strain with limitation of extension, rated at 10 percent disabling; right hip strain with limitation of adduction, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  Thus, for the entire rating period, the Veteran has met the schedular criteria for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities. 

With regard to the Veteran's educational and employment history, VA treatment records and VA examinations of record show that the Veteran has an associate's degree and stopped working in 2013.  VA treatment records show the Veteran worked as a JROTC officer just prior to March 2013, after he reported angrily grabbing a student thinking he was someone from the war and his supervisor suggested that he should take time off of work as he was unable to take the stress on the job.  The Board notes that VA treatment records show the Veteran was working on and off as a JROTC officer as of December 2012, and worked per diem by January 2013.

An August 2015 VA examination for PTSD shows that the Veteran reported not being able to handle or deal with work, and that he last worked as a maintenance worker in a school system in 2007.  The VA examiner opined that the Veteran has difficulty establishing and maintaining effective work and social relationships, and that his PTSD symptoms caused clinically significant distress or impairment in social, occupational and other areas of functioning.  

An April 2013 letter from a VA psychiatrist shows that the Veteran was currently not working because of his inability to deal with the stress on the job and anger control problems.

A June 2017 VA examination for PTSD, the VA examiner considered the Veteran capable of managing funds with his own best interest, and his ability to understand and follow instructions, as well as sustain concentration to perform simple tasks, was not impaired.  His ability to respond appropriately to co-workers, supervisors, or general public was considered mildly impaired and his ability to respond appropriately to changes in the work setting was considered mildly impaired.

A July 2017 VA contracted examination for residuals of a TBI show that the Veteran was unable to work secondary to his lack of concentration.

The weight of the evidence shows that the Veteran is unable to work due to his service-connected PTSD based on lay statements from the Veteran and his wife, and the cited medical evidence of record.  VA examinations of record tend to support the finding that the Veteran became unable to secure and follow substantial gainful employment due to his PTSD symptoms, to include as due to irritability, anger and flashbacks at work.  The Board also finds probative the April 2013 letter from the Veteran's private psychiatrist opining that the Veteran was no longer able to work due to his PTSD symptoms.  Accordingly, the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities.  For these reasons and resolving reasonable doubt in his favor, a TDIU is warranted as of January 1, 2013.


ORDER

For the period prior to June 1, 2017, a rating in excess of 70 percent disabling is denied for service-connected PTSD.

For the period as of June 1, 2017, an increased rating of 70 percent disabling, but no more, is granted for service-connected PTSD.

Entitlement to a TDIU as of January 1, 2013 is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


